DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 6/10/2021.  Claims 1-11 are pending and are under examination.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this instant, claims 4 and 8 were rejected and formally canceled with the amendment filed 12/28/2020, however, the most current amendment filed 6/10/2021 have claims 4 and 8 as original presently.  Thus, claims 4 and 8 are improperly reinstated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 4 and 8, the recitation of “the first transistor is normally on” is indefinite because it is unclear what is normally on. It can be seen from figure 2, the first transistor is construed to the transistor 102 (according to claim 1) is not on until its control gate electrode is supplied with a control signal. Thus, the metes and bounds of the “normally on” cannot be readily determined renders the claim indefinite.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0116194) in view of Toyotaka et al. (US 2011/0292088).
Regarding claim 1, Matsui et al.’s figure 2 shows a display device comprising a pixel portion (31), a first sequential circuit (61), a second sequential circuit (62), a bus line (51a) to supply an output signal of the first sequential circuit to the pixel portion, the first 

Matsui et al.’s figure 2 does not show a gate of the first transistor is electrically connected to a gate of the second transistor through a third transistor and a fourth transistor as called for in claim 1.

Toyotaka et al.’s figure 8B shows a sequential circuit shows a gate of the first transistor (38) is electrically connected to a third transistor (52) and a fourth transistor (53).  The third transistor and the fourth transistor are used to reduce loading effect in the sequential circuit, thus, to prevent erroneous operation (see paragraphs 0090-0091).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Toyotaka et al.’s third transistor (52) and fourth transistor (53) in Matsui et al.’s circuit arrangement for the purpose of reducing loading effect in the sequential circuit, thus to prevent erroneous operation as being taught by Toyotaka et al. reference.

Regarding claims 2-3, Matsui’s display device is capable of being a liquid crystal device/light emitting device.



Regarding claim 10, Toyotaka’s figure 8B shows the sequential circuit includes a fifth transistor (31) for delivering an input signal (21) to the gate of the first transistor (38) with minimal delay, thus, to enhance circuit’s speed.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to include Toyotaka’s fifth transistor in Masui’s circuit arrangement for the purpose of delivering the input signal to the gate of the first transistor with a minimal delay amount time as taught by Toyotaka reference.
Claims 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0116194) in view of Toyotaka et al. (US 2011/0292088 Umezaki et al. (US 2008/0079865).
Regarding claims 5 and 9, Matsui et al.’s figure 2 shows a display device comprising a pixel portion (31), a first sequential circuit (61), a second sequential circuit (62), a bus line (51a) to supply an output signal of the first sequential circuit to the pixel portion, the first sequential circuit comprises a first output terminal (output of the 61c) connected to the second sequential circuit (62), a second output terminal (output of 61b) connected to the bus line (51a), a first transistor (80; figure 6), a second transistor (83), a first clock signal (CLK1b), a second clock signal (CLK1a); the first and second transistors are N channel transistors; and wherein the low level potential of the first clock signal (Vss2) is higher than the low potential of the second clock signal (Vss1).



Regarding the difference noted in item (1), Toyotaka et al.’s figure 8B shows a sequential circuit shows a gate of the first transistor (38) is electrically connected to a third transistor (52) and a fourth transistor (53).  The third transistor and the fourth transistor are used to reduce loading effect in the sequential circuit, thus, to prevent erroneous operation (see paragraphs 0090-0091).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Toyotaka et al.’s third transistor (52) and fourth transistor (53) in Matsui et al.’s circuit arrangement for the purpose of reducing loading effect in the sequential circuit, thus to prevent erroneous operation as being taught by Toyotaka et al. reference.

Regarding the difference noted in item (2), Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm can be fabricated at room temperature and having a low heat resistance, see paragraph {0032, 0424, 0793}. Such formation of the transistors would reduce off-current, thus, minimizing erroneous operation (paragraphs 0019, 0037). Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have the channel region of Matsui et al.’s first and second transistors formed using an oxide semiconductor film containing crystal with 

Regarding claims 6-7, Matsui’s display device is capable of being a liquid crystal device/light emitting device.

Regarding claim 8, Matsui et al.’s first transistor, insofar as understood, is normally on.

Regarding claim 11, Toyotaka’s figure 8B shows the sequential circuit includes a fifth transistor (31) for delivering an input signal (21) to the gate of the first transistor (38) with minimal delay, thus, to enhance circuit’s speed.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to include Toyotaka’s fifth transistor in Masui’s circuit arrangement for the purpose of delivering the input signal to the gate of the first transistor with a minimal delay amount time as taught by Toyotaka reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10,256,255. Although the claims at issue are not identical, they are not patentably distinct from each other because they are having common technical features a first transistor, a second transistor, a first clock signal, a second clock signal ; the first and second transistors are N channel transistors; and wherein the low level potential of the first clock signal is higher than the low potential of the second clock signal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/18/2021